Citation Nr: 0825523	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  93-02 184A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The veteran had active service from April 1976 to April 1980, 
from January to June 1991, and from July to December 1991.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in September 2003, July 2006, and 
August 2007.  This matter was originally on appeal from a 
June 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the veteran appears to raise several 
issues in correspondence received in December 2007 and April 
2008.  The Board refers these undeveloped matters to the RO 
for appropriate action.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1976 to April 1980, from January to June 1991, and from 
July to December 1991.   

2.	On December 13, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In the present case, the veteran wrote that his appeal had 
gone "far [too] long" and subsequently asked that VA "just 
drop the whole thing" in a letter received by VA on December 
13, 2007.  In the June 2008 Informal Hearing Presentation, 
the veteran's representative made reference to the December 
2007 letter submitted by the veteran, noting that the veteran 
appeared to withdraw his appeal on the issue of TDIU in said 
correspondence.  The veteran's representative further asked 
the Board to dismiss the case due to the letter received from 
the veteran.  In consideration of such correspondence, the 
Board finds that the veteran has withdrawn this appeal and, 
consequently, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


